Taet, J.,
dissenting. I must dissent because bound by tbe construction put upon the Constitution of the United States by the Supreme Court of the United States. The pronouncements of the law by that court in Joseph Burstyn, Inc., v. Wilson, Commr., 343 U. S., 495, 96 L. Ed., 1098, 72 S. Ct., 777, and the later decision of that court in Gelling v. Texas, 343 U. S., 960, 96 L. Ed., 1359, 72 S. Ct., 1002, clearly require the conclusion that the Ohio moving picture censorship statutes are void because of the provisions of the Constitution of the United States.
Stewart, J., concurs in the foregoing dissenting opinion.